PER CURIAM.
These consolidated disciplinary proceedings are before us on complaint of The Florida Bar, the respondent’s conditional guilty plea, and the uncontested report of the referee. We have jurisdiction. Art. V, § 15, Fla. Const.
The referee recommended that respondent be found guilty of violating Disciplinary Rule 5-101 of The Florida Bar Code of Professional Responsibility (failure to refuse employment when the interest of the attorney may impair his independent professional judgment), and that respondent be suspended for ten days and be required to pay costs.
We approve the referee’s findings and recommended discipline. Accordingly, we suspend respondent from the practice of law for ten days, effective 30 days from the date this decision becomes final.
Judgment for costs in the amount of $2,295.94 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW and BARKETT, JJ., concur.